Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for removal of claim language previously rejected as indefinite.
Applicant reiterates newly amended claim language, but does not particularly point out any limitations absent in the prior art.  Examiner notes that applicant has utilized the term “short leg” and “long leg” in reference to both the fin 118 and the slot 128.  Examiner notes that figure 6 clearly shows that the fin 118 in handle 86 has a long portion and a short portion, but applicant does not clearly annotate what the “legs” are.  Examiner assumes that the term “leg” means “portion”.  Similarly, applicant’s disclosure [0029] mentions “legs” with regards to the slot 128.  Based on figure 6, examiner had previously assumed that the slot 128 had a consistent depth.  Examiner now assumes that the slot 128 has a shape that correlates to the fin 118.  Examiner again assumes that the term “leg” means “portion” and is not a separate part of the adapter 88 or handle 86.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the show the long and short “legs” of the fin 118 AND the slot 128 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over 4923326 Fietzke in view of 2009/0218452 Kociankowski, in further view of 3918779 Hallinger.

    PNG
    media_image1.png
    404
    584
    media_image1.png
    Greyscale
 Regarding claim 12, Fietzke discloses a handle adapter (title), comprising: 
circumferentially spaced jaws 2 having outer surfaces; and 
hinged connectors 3 extending circumferentially between the circumferentially spaced jaws 2 (figure 1a), and including leaves (4 and 5) having first ends connected to corresponding jaws 2 and having second ends connected to one another (point g) to form hinges.
Fietzke discloses that the exterior surface is flat, making a cylinder, and not tilted, to make a conical outer surface.  Fietzke discloses exterior grooves, but does not disclose the exterior grooves having “long legs…and short legs”.
Kociankowski also discloses a clamping part that is expanded and contracted to accommodate a central article through hole 2, and does so using a “hinged connector” as noted in the drawings.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a conical surface with the rotation restriction means as known in Kociankowski, to the similar clamping device with an exterior surface as taught in Fietzke, as changing the shape of the exterior surface will serve the same function.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Hallinger discloses the use of an insert 12 having fins 11 with a long leg and a short leg 13, the fins are inserted in slots 9 in a sleeving body 4, the sleeving body having slots with a long leg 9, and a short leg that allows the short leg 13 to be counter sunk, shown in figures 6 and 7.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a counter sunk surface on an end of the Fietzke device, as taught in Hallinger.  Examiner notes that the 

Regarding claim 13, Fietzke as modified discloses the handle adapter of claim 12 wherein the first ends of the leaves (4 and 5) that are connected to the jaws 2 are located further inward radially than the second ends connected to one another.
Examiner notes that Fietzke discloses that the pivoting side of the “hinged connector” is on the interior of the jaws, and not the exterior.  Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the orientation of the hinged connector as shown in Fietzke, as Fietzke suggests in figure 2a.  Examiner contends that reversing the known hinged connector as taught in Fietzke in order to perform the same expansion and contraction of the interior diameter, as required in Fietzke column 7, line 45-47.  Examiner considers this reversal an equivalent to the disclosure of Fietzke.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the location of the point g of Fietzke, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 14, Fietzke as modified discloses the handle adapter of claim 12 wherein the first ends of the leaves (4 and 5) that are connected to the jaws 2 are connected at or proximate to outer surfaces of the jaws (as is shown in the reversal, suggested in figure 2a).




Regarding claim 17, Fietzke as modified discloses the handle adapter of claim 12 wherein the jaws 2 are sector-shaped (figure 2a, wedge shaped with a rounded exterior surface).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fietzke in view of Kociankowski and Hallinger as applied to claim 12 above, and further in view of 5025826 Schoepe.
Regarding claim 18, Schoepe discloses a handle assembly, comprising: a handle 10 having an end wall (having through hole 52) with a fastener passage 52 extending therethrough and a side wall 54 extending away from the end wall to an open end (figure 2) and defining a pyramidal pocket 42 in communication with the fastener passage 52; and a handle adapter configured to be received within the pyramidal pocket of the handle, the handle adapter has an interior circumference that has multiple segments creating an inner circumference that is variable by the interaction with the article that is attached to the adapter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adapter as taught in claim 12, to the purpose as taught in Schoepe, as the obvious device in claim 12 meets the requirements needed for Schoepe.  Those are: 1-an interior circumference that has multiple segments creating an inner circumference and 2- the inner circumference is variable by the interaction with the article that is attached to the adapter.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


    PNG
    media_image2.png
    582
    300
    media_image2.png
    Greyscale
Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a1) as obvious over 5025826 Schoepe in view of 2009/0218452 Kociankowski, in further view of 4923326 Fietzke, in further view of 3918779 Hallinger.
Regarding claim 1, Schoepe discloses a handle assembly configured for coupling to a shaft 16, comprising: 
a handle 12 having an end wall (with countersunk recess and head of screw 28) with a fastener passage 52 extending therethrough and a side wall 44 extending away from the end wall to an open end and defining a conical pocket (figure 2) in communication with the fastener passage (figure 2); 
an adapter (figure 3) configured to be received within the conical pocket (it is, shown in figure 2), the adapter having a plurality of circumferentially spaced jaws (30 and 32) having outer surfaces and inner surfaces 41 configured to engage the shaft (with teeth 40); and 
connectors (62, 64) extending circumferentially between adjacent jaws (30 and 32) of the plurality of spaced jaws; and, 
a fastener 28 configured to extend through the fastener passage and to threadingly couple to the shaft (as shown in figure 2).
Schoepe does not disclose the use of a “conical” surfaces, but does disclose an angled surface that creates a compressive friction function, along with means to restrict the adapter from rotating.  Schoepe discloses the jaws have a connector that allow for the screw 20 to go through the jaws, the connectors function using sliding, not hinging.  Schoepe discloses radially spaced corners in the handle and protrusions in the adapter to engage those corners in order to prevent undesired rotation; Schoepe does not disclose that the handle discloses fins with long and short legs, with the corresponding slots having long and short legs.

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a conical surface with the rotation restriction means as known in Kociankowski, to the similar clamping device with an angled surface and rotation restriction means as taught in Schoepe, as changing the shape of the exterior surface will serve the same function.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Fietzke discloses “hinged” connectors in a clamping ring having an inner surface that is variable in size based on engagement with the article attached to the clamping ring (rotor); the clamping ring has multiple jaws that are spaced apart, with outer surfaces engaging a rotor and inner surfaces engaging central device 12 in its inner diameter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to open and close the jaws of Schoepe using a “hinged connector” like in Fietzke rather than by sliding connector as known in Schoepe, as this equivalently allows an expansion or contraction of the central hole of both clamping devices of Schoepe and Fietzke.  Examiner notes that these are considered equivalents and perform identical function.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Hallinger discloses the use of fins 11 that have a long leg and a short leg 13; and a corresponding slot that has a long leg 9 and a short leg (counter sunk region, shown best in figures 5 and 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a counter sunk surface on an end of the Fietzke device, as taught in Hallinger.  Examiner notes that the shape of the slot matches the fins in the handle device, and therefore having slots in the adapter of Fietzke to accommodate the fins of Hallinger is an old and well known manner of preventing rotation of 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


    PNG
    media_image3.png
    458
    605
    media_image3.png
    Greyscale
Regarding claim 2, Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 includes a body and an insert (annotated in figure 2) carried by the body 12 and defining the conical pocket 44, the insert having a side wall (complimentary shaped side wall for the wedging function), a radially outwardly extending flange disposed at one end of the side wall and a radially inwardly extending end wall disposed at an opposite end of the side wall (annotated in figure 2).

Regarding claim 3, Schoepe as modified discloses the handle assembly of claim 1 wherein the handle 12 defines a plurality of circumferentially spaced, radially outwardly extending fins (corners of the non-circular shape of Schoepe, or inwardly extending fins with Kociankowski) within the complementary shaped pocket 44 and each of the plurality of circumferentially spaced jaws (of the configured to receive a corresponding one of the plurality of fins (exterior corners of Schoepe, or the inward ridges 6a-6c of Kociankowski).

Regarding claim 5, Schoepe as modified discloses the handle assembly of claim 1 wherein the inner surface (that engages the stem 16) of each of the plurality of circumferentially spaced jaws is concave (both inner surfaces of Schoepe and Kociankowski are concave to engage a round stem within the insert).

Regarding claim 6, Schoepe as modified discloses the handle assembly of claim 1 wherein the adapter (14 of Schoepe, A of Kociankowski) is disposed in the conical pocket 44 of the handle 12 so that the conical outer surfaces of the plurality of circumferentially spaced jaws engage a conical pocket side wall (as shown in figure 2) and an axial end of the adapter 14 is spaced from a pocket end wall (coupling 14 protrudes from the insert, shown in figure 2) and, the handle 12 and adapter 14 are mounted to the shaft 16 and the fastener 28 threaded through the fastener passage in the end wall of the handle 12 into the shaft to draw the handle further onto the shaft and the adapter towards the pocket end wall so as to radially compress the plurality of jaws against the shaft.

Regarding claim 7, Schoepe as modified discloses the handle assembly of claim 1 wherein the shaft 16 is a faucet stem (column 3, line 21) and the handle is a faucet handle (title).

Regarding claim 8, Schoepe as modified discloses the handle assembly of claim 1 wherein the hinged connectors (of Fietzke) include leaves (4 and 5) having ends connected to corresponding jaws 2 and forming hinges with the jaws (as shown in Fietzke, and required between the jaws of Schoepe).

to form the hinges (at point g). 

Regarding claims 10 and 11, Schoepe as modified discloses the handle assembly of claim 9 wherein the ends of the leaves that are connected to the jaws are located further inward radially than the ends that are connected to one another.  Please see discussion of claim 13 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoepe in view of Kociankowski and Fietzke as applied to claim 1 above, and further in view of 2516472 Mackeage.
Regarding claim 4, Schoepe as modified discloses the handle assembly of claim 1 having rotation limiting methods (corner of Schoepe, notches of Kociankowski), but does not disclose a particular shape of the fins used with the notches of Kociankowski.  
Mackeage discloses the use of fins 11 and 12 used in a conical coupling, the fins having a narrow side and a wide side, which are engaged in notches 15 and 16 of complimentary shape.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any old and well known shape of the fins used as the rotation limiting device in Schoepe as modified, as this performs the same function as the rotation limiting device.  Applicant has not given a function or purpose for the particular fin shape in the specification.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677